Citation Nr: 1736042	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  17-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection a torn rotator cuff of the left shoulder, to include as secondary to service-connected coronary artery disease (CAD). 

4.  Entitlement to a rating in excess of 10 percent for CAD, status post coronary artery bypass grafting.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United Stated Army from June 1968 to June 1970, including combat service in the Republic of Vietnam and his decorations include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned in June 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service. 

2.  Tinnitus had its onset in service. 

3.  The Veteran's shoulder injury was sustained during surgery related to his service-connected CAD.

4. The Veteran's CAD is manifest by a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a torn rotator cuff of the left shoulder are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a rating of 30 percent for CAD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis - Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his current bilateral hearing loss and tinnitus are related to in-service noise exposure.  The Board agrees.

The Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  See May 2014 VA Examination; see also 38 C.F.R. § 3.385.  In addition, the Veteran's competent and credible testimony establishes that he was exposed to noise trauma in combat.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); see also June 2017 Hearing Transcript at 21.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current bilateral hearing loss and tinnitus, and his in-service noise trauma. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that his bilateral hearing loss and tinnitus initially began in service and have been recurrent since.  Id at 26.  As the requirements for establishing service connection are met, service connection is warranted for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(a).

Analysis - Torn Rotator Cuff of the Left Shoulder

The Veteran asserts that his current left shoulder disability occurred during an operation to treat his service-connected CAD.  The Board agrees. 

The Veteran has a current diagnosis of a torn rotator cuff of his left shoulder, and had surgery to repair it during the period on appeal.  See July 2013 Medical Treatment Record at 278. 

The Veteran's competent and credible testimony, which was corroborated by his son, establishes that before the Veteran had heart surgery in 2006 for his service-connected CAD, his left shoulder felt normal, and when he woke up from surgery, it did not feel right and he could hardly move it.  See June 2017 Hearing Transcript at 14 and 28.  Additionally, the Veteran's son corroborated the Veteran's testimony that when he was on the operating table, the Veteran needed to be physically restrained because he was gasping for air while a tube was in his throat.  Id.  The Veteran reported that ever since then he has had left shoulder issues.  By July 2013, the Veteran had to have surgery to repair a torn rotator cuff in his left shoulder.  While there is evidence of record that the Veteran had osteoarthritis in both of his shoulders in March 2004, no rotator cuff tear was diagnosed at that time.  See March 2004 Medical treatment Record at 827.

Based on the above, including the Veteran's competent and credible testimony, which was corroborated by his son, the Board finds that that before heart surgery in 2006, he did not have limited range of motion in his left shoulder nor a torn rotator cuff, and immediately following surgery, he did and was eventually diagnosed with a torn left rotator cuff.  Because this occurred during an operation for another service-connected disability, the Board finds that, resolving all reasonable doubt in the Veteran's favor, service connection is warranted on a secondary basis for a rotator cuff tear of the left shoulder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating  - Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating Analysis- Heart

The Veteran's CAD is currently rated as 10 percent disabling.  The Veteran contends that a higher rating is warranted.  Following a review of the evidence of record, the Board finds that the Veteran's CAD warrants a rating of 30 percent throughout the appeal period.  

The Veteran's CAD has been evaluated under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 10 percent evaluation is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

At the June 2017 Board hearing, the Veteran testified that his heart condition causes him to have to mow his lawn slowly, and that when he is walking for exercise, he has so stop and rest frequently.  See June 2017 Hearing Transcript at 8.  

The Veteran was afforded a VA examination in September 2016.  The examination reports reflected that the Veteran has dyspnea and fatigue.  The report indicated that the Veteran has not experienced congestive heart failure, and that he has a left ventricle ejection fraction of 60 percent.  The report also reflects that the Veteran's interview-based METs test shows that a workload of 5-7 METs results in dyspnea and fatigue. 

As the evidence shows the Veteran's symptoms have been consistent throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's CAD warrants a rating of 30 percent throughout the appeal period.  

The record fails to demonstrate that the Veteran has any of the symptoms contemplated in the criteria for a 60 percent rating or higher.  The record is devoid of any evidence that he has had congestive heart failure, METs of less than 5, or a left ventricle ejection fraction lower than 50 percent.  Thus, a 30 percent rating best reflects the Veteran's current disability picture. 

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a torn rotator cuff of the left shoulder is granted.

A rating of 30 percent for service-connected CAD is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


